MARTIN, District Judge,
concurring:
I agree with the majority “that the judicial deference owed to the arbitrator’s decision requires confirmation of the arbitration award in all respects.” I do so, however, solely because the arbitrator’s determination “clears the low hurdle established by the ‘barely colorable’ standard.” While I do not agree with all of the conclusions of the arbitrator, I agree totally with the majority’s analysis of the limited scope of our review. I would not, however, go beyond holding that the arbitrator’s opinion meets those minimum standards and endorse any of the arbitrator’s conclusions.